EXHIBIT 10.2

Omnibus Agreement

This Omnibus Agreement (this “Agreement”) is entered into as of May 4, 2012, by
and among (i) NYTEX Energy Holdings, Inc. (“NYTEX Energy”), and NYTEX Petroleum,
Inc. (collectively, “NYTEX Holdings”); (ii) WayPoint Capital Partners, LLC
(“WCP”) and WayPoint Nytex, LLC (“WayPoint Nytex, and together with WCP and each
of the subsidiaries of WCP and WayPoint Nytex, the “WayPoint Entities”); and
(iii) NYTEX FDF Acquisition, Inc. (“NYTEX Acquisition”), New Francis Oaks, LLC
(“New Francis”), Francis Drilling Fluids, Ltd. (“FDF”) and FDF-Cessna 210
N6542U, Inc. (“FDF-Cessna”) (NYTEX Acquisition, New Francis, FDF, FDF-Cessna and
each of their subsidiaries, the “FDF Entities,” and together with the WayPoint
Entities, the “WayPoint & FDF Entities”). Where applicable, NYTEX Holdings and
the WayPoint & FDF Entities are collectively referred to as the “Parties” or
each “Party.” Capitalized terms used and not otherwise defined herein have the
meanings assigned to them in the Preferred Stock and Warrant Purchase Agreement,
dated as of November 23, 2010, among NYTEX Holdings, NYTEX Acquisition and
WayPoint Nytex, as amended from time to time (collectively, the “WayPoint
Purchase Agreement”) or any other agreements or other documents executed and
delivered in connection with the transactions contemplated thereby (including,
without limitation, any of the Transaction Documents (as defined in the WayPoint
Purchase Agreement), collectively, the “WayPoint Purchase Documents”).

WHEREAS, pursuant to the Management Services Agreement dated November 23, 2010
(the “Management Services Agreement”), between NYTEX Holdings and FDF, NYTEX
Holdings has provided certain management services to FDF;

WHEREAS, pursuant to the engagement letter dated July 19, 2011, FDF has engaged
Harbor View Advisors, LLC to assist one or more of the FDF Entities in a
potential transaction and merger of certain assets or interests (collectively,
the “Transaction”) as contemplated in the Agreement and Plan of Merger being
entered into by and among FDF Resources Holdings LLC, New Francis and NYTEX
Acquisition (the “Merger Agreement”) and all agreements and other documents
executed and delivered in connection with the transactions contemplated thereby
(collectively, the “Transaction Documents”);

WHEREAS, the Parties wish to maximize the consideration resulting from the
Transaction;

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

SECTION 1. Consummation of Transaction.

(a) Management Services Agreement. Upon consummation of the Transaction, the
Management Services Agreement shall be terminated, and (i) the WayPoint Entities
shall pay

 

1



--------------------------------------------------------------------------------

$150,000.00 to NYTEX Energy out of the Put Payment Amount received by WayPoint
Nytex, (ii) from the Transaction proceeds, the FDF Entities shall cause
$812,500.00 to be paid immediately upon consummation of the Transaction as an
Outstanding A/P (as defined in the Transaction Documents) to NYTEX Energy for
accrued management fees due and payable under the Management Services Agreement
through the date hereof and (iii) from the Transaction proceeds, the FDF
Entities shall cause $110,279.00 to be paid immediately upon consummation of the
Transaction as an Outstanding A/P (as defined in the Transaction Documents) to
NYTEX Energy for reimbursement of certain expenses incurred in respect of
accounting services performed by Whitley Penn (the foregoing payments to NYTEX
Energy are collectively referred to herein as the “NYTEX Payments”).

(b) Mutual Releases. Each of (i) NYTEX Holdings, (ii) the WayPoint Entities and
(iii) the FDF Entities, each on behalf of itself and its agents,
representatives, officers, directors, members, attorneys, advisors, employees,
subsidiaries, affiliates, successors and assigns (collectively, the
“Releasors”), hereby forever waives, releases and discharges, to the fullest
extent permitted by law, each of (i) NYTEX Holdings, (ii) the WayPoint Entities
and (iii) the FDF Entities, and each of their agents, representatives, officers,
directors, members, attorneys, advisors, employees, subsidiaries, affiliates,
successors and assigns (collectively, the “Releasees”; provided that neither the
Releasees nor the Releasors shall include Michael Galvis or Bryan Sinclair),
from any and all claims (including, without limitation, crossclaims,
counterclaims, rights of set-off and recoupment), actions, causes of action,
suits, debts, accounts, interests, liens, promises, warranties, damages and
consequential damages, demands, agreements, bonds, bills, specialties,
covenants, controversies, variances, trespasses, judgments, executions, costs,
expenses or claims whatsoever (collectively, the “Claims”), that such Releasor
now has or hereafter may have, of whatsoever nature and kind, whether known or
unknown, whether now existing or hereafter arising, whether arising at law or in
equity, against any Releasee, based in whole or in part on facts, whether or not
now known, existing on or before the Effective Date, that relate to, arise out
of or otherwise are in connection with: (i) the Transaction, (ii) the WayPoint
Purchase Documents and the transactions contemplated thereby, or any actions or
omissions in connection therewith, and (iii) any aspect of the dealings or
relationships between or among the Parties; provided, however, that nothing in
this Release shall have the effect of limiting, modifying, waiving compliance
with this Agreement. For the avoidance of doubt, the foregoing Mutual Release by
the Releasors of the Releasees includes any Claim that has been or could have
been asserted by NYTEX Holdings, whether under any employment agreements or
otherwise, against any employees of the FDF Entities, including, without
limitation, Ronald Brown, Barry Charpentier, Bryan Francis, John Francis,
Michael Francis, Jude Gregory, Freddie Richard and Steven Schaaf.

For the purpose of implementing a full and complete release, each Party
expressly acknowledges that the releases given in this Agreement are intended to
include, without limitation, Claims that each Releasor did not know or suspect
to exist in its, his or her favor at the time of the date of execution of this
Agreement, regardless of whether the knowledge of such claims, or the facts upon
which they might be based, would materially have affected the settlement in this
Agreement; and that the consideration given under this Agreement was also for
the release of those claims and contemplates the extinguishment of any such
unknown claims, despite the fact that California Civil Section 1542 and laws of
similar import may provide otherwise. Each Releasor expressly waives any right
or benefit available to it, him or her in any capacity under the provisions of
California Civil Section 1542 (and laws of similar import), which provides in
relevant part as follows:

 

2



--------------------------------------------------------------------------------

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

SECTION 2. Representations, Warranties and Covenants. Each Party represents,
warrants and covenants that:

(a) such Party has the power, and has been duly authorized by all requisite
action, to execute and deliver this Agreement and the other documents and
agreements executed and delivered in connection herewith to which it is a party;

(b) this Agreement has been duly executed by such Party and the other documents
and agreements executed and delivered in connection herewith to which any Party
is a party have been duly executed and delivered by such Party, as applicable;

(c) this Agreement is the legal, valid and binding obligation of such Party and
the other documents and agreements executed or delivered in connection herewith
to which such Party is a party are the legal, valid and binding obligations of
such Party, in each case enforceable against such Party in accordance with their
respective terms, except as such enforceability may be limited by any applicable
bankruptcy, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and subject to general equitable
principles which may limit the right to obtain equitable remedies;

(d) the execution, delivery and performance of this Agreement and the other
documents and agreements executed and delivered in connection therewith do not
and will not (i) violate any law, rule, regulation or court order to which such
Party is subject or (ii) conflict with or result in a breach of the certificate
or articles of incorporation, certificate of formation, limited liability
company agreement or by-laws (or equivalent organizational documents) of such
Party or any other agreement or instrument to which it is party or by which the
properties of such Party is bound; and

(e) it has received independent legal advice from such Party’s attorney with
respect to the rights and obligations arising from, and the advisability of
executing, this Agreement.

SECTION 3. Miscellaneous.

(a) Execution. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed an original, but all such
counterparts shall constitute one and the same instrument, and all signatures
need not appear on any one counterpart. Any Party hereto may execute and deliver
a counterpart of this Agreement by delivering by facsimile or other electronic
transmission a signature page of this Agreement signed by such Party, and any
such facsimile or other electronic signature shall be treated in all respects as
having the same effect as an original signature.

(b) Severability. The invalidity, illegality, or unenforceability of any
provision in or obligation under this Agreement in any jurisdiction shall not
affect or impair the validity, legality, or enforceability of the remaining
provisions or obligations under this Agreement or of such provision or
obligation in any other jurisdiction.

 

3



--------------------------------------------------------------------------------

(c) Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.

(d) Notices. All notices, requests, and demands to or upon the respective
Parties hereto shall be given in accordance with the WayPoint Purchase
Agreement.

(e) Governing Law. This Agreement and the rights and obligations of the Parties
under this Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the state of New York.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(f) Amendments. This Agreement may only be amended, modified, waived or
supplemented pursuant to an agreement or agreements in writing entered into by
each of the Parties.

(g) Final and Complete Agreement. This Agreement and the other written
agreements, instruments, and documents entered into in connection herewith set
forth in full the terms of agreement between the Parties hereto and thereto and
are intended as the full, complete, and exclusive contracts governing the
relationship between such parties, superseding all other discussions, promises,
representations, warranties, agreements, undertakings and understandings between
the parties with respect thereto.

(h) Cooperation and Further Assurances. From time to time after the closing of
the Transaction (the “Transaction Closing”), as and when reasonably requested by
other Parties, each Party shall promptly (a) take, or cause to be taken, all
actions and do, or cause to be done, all things reasonably necessary, proper or
advisable to consummate and make effective the Transaction and the transactions
contemplated by this Agreement, (b) execute any documents, instruments or
conveyances of any kind which may be reasonably necessary or advisable to carry
out the Transaction and any of the transactions contemplated hereunder, and
(c) cooperate with the other Parties in connection with the foregoing, and cause
its officers, directors, employees, agents, counsel, accountants and other
representatives (collectively, the “Representatives”) to do the same. Without
limiting the generality of the foregoing provision, upon NYTEX Holdings’ request
after the Transaction Closing, at the sole expense of NYTEX Holdings, the
WayPoint Entities shall, and shall cause their Representatives, including
Winston & Strawn LLP, to reasonably and promptly (i) cooperate with NYTEX
Holdings and its Representatives to comply with all legal requirements which may
be imposed on NYTEX Holdings with respect to the Transaction, including, without
limitation, any public disclosure and SEC filings requirements, and
(ii) cooperate with NYTEX Holdings and its Representatives in connection with
any post-closing administration of the Transaction and the Transaction
Documents, including, without

 

4



--------------------------------------------------------------------------------

limitation, any post-closing adjustment of the Purchase Price (as defined in the
Transaction Documents), any post-closing indemnification claim or other exercise
or performance by NYTEX Acquisition of its rights or obligations under the
Transaction Documents.

(i) Conditions to Effective Agreement. This Agreement shall only become
effective as of the date of the Transaction Closing (the “Effective Date”) upon
the satisfaction of each of the following conditions (unless waived in writing
by each of the Parties hereto):

 

  (1) the Transaction Closing shall have occurred on substantially the material
terms and conditions contained in the draft of the Merger Agreement, dated
May 3, 2012, circulated and otherwise presented to the Board of Directors of
NYTEX Acquisition on May 3, 2012 (including, without limitation, payment of
employment bonuses to all FDF employees in an aggregate amount not to exceed
$725,000), with any non-material changes subsequently agreed to by the Chairman
of the Board pursuant to the resolutions of the Board of Directors of NYTEX
Acquisition passed on May 3, 2012, provided, however, that any deviation in the
final Transaction terms and conditions from those presented to such Board on
May 3, 2012 will not reduce the amount of the Transaction Proceeds or otherwise
materially adversely affect NYTEX Energy;

 

  (2) the Settlement Agreement, dated as of the date hereof, by and among NYTEX
Holdings, the WayPoint & FDF Entities, Michael Francis and Bryan Francis (the
“Settlement Agreement”) shall have become effective in accordance with the terms
thereof; and

 

  (3) NYTEX Energy shall have received the NYTEX Payments.

(j) Termination of Agreement. This Agreement shall automatically terminate and
become void and of no further force or effect without any further action on the
part of the Parties hereto, and following such termination no Party hereto shall
have any further rights, liabilities or obligations hereunder, in the event the
Transaction Closing has not occurred on or prior to May 30, 2012.

(k) Certain Working Capital Matters. All capitalized terms in this section that
are not otherwise defined herein have the meaning ascribed to such terms in the
Merger Agreement.

 

  i. The parties hereto agree that (i) but for the cap of $513,225 (the “Cap”)
agreed to in the Merger Agreement, the Estimated Working Capital Deficit would
have been $1,026,450 and (ii) pursuant to the agreed to Funds Flow Statement
pursuant to the Merger Agreement WayPoint Nytex is entitled to receive
$29,418,361 (representing the total Put Payment Amount of $30,000,000, less
dividends previously received by WayPoint Nytex in the aggregate amount of
$306,639, less an aggregate of $275,000 payable by WayPoint Nytex to NYTEX
Energy and certain FDF employees pursuant to the Settlement Agreement). WCP
hereby agrees to reduce the proceeds to be paid to it at Closing by an amount
equal to 87.5% multiplied by the Cap (which equals $449,072). This agreement
shall be reflected in the revised Funds Flow Statement.

 

5



--------------------------------------------------------------------------------

  ii. The parties hereto also agree that if there is a Working Capital Deficit
on the Final Closing Statement and amounts are paid to Purchaser from the Escrow
Fund pursuant to Section 3.8(i) of the Merger Agreement, WCP shall promptly
thereafter pay to NYTEX Holdings (as directed by NYTEX Energy) an amount equal
to 87.5% multiplied by the amount paid to Purchaser.

 

  iii. The parties hereto also agree that if there is a Working Capital Surplus
on the Final Closing Statement and amounts are paid by Purchaser to NYTEX
Acquisition (the Sole Member) pursuant to Section 3.8(j) of the Merger
Agreement, 87.5% of such amounts shall be paid directly to WCP and 12.5% of such
amounts shall be paid directly to NYTEX Holdings (as directed by NYTEX Energy).

 

  iv. The parties hereto agree that NYTEX Acquisition (the Sole Member) hereby
irrevocably grants to WCP full power and authority to make all decisions for,
and act on behalf of, NYTEX Acquisition (the Sole Member) for all purposes
solely under Section 3.8 of the Merger Agreement, other than for determining
Outstanding A/P. NYTEX Acquisition (the Sole Member) shall take no action under
Section 3.8 of the Merger Agreement without first obtaining the consent of WCP.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

NYTEX ENERGY HOLDINGS, INC.     FRANCIS DRILLING FLUIDS, LTD. By:   /s/ Michael
K. Galvis     By:   /s/ Jude N. Gregory Name:   Michael K. Galvis     Name:  
Jude N. Gregory Title:   President and CEO     Title:   CFO, Secretary, and
Treasurer

 

NYTEX FDF ACQUISITION, INC.     WAYPOINT NYTEX, LLC By:   /s/ Jude N. Gregory  
  By:   /s/ Thomas Drechsler Name:   Jude N. Gregory     Name:   Thomas
Drechsler Title:   CFO, Secretary, and Treasurer     Title:   Member

 

NEW FRANCIS OAKS, LLC     WAYPOINT CAPITAL PARTNERS, LLC By:   /s/ Jude N.
Gregory     By:   /s/ Thomas Drechsler Name:   Jude N. Gregory     Name:  
Thomas Drechsler Title:   CFO, Secretary, and Treasurer     Title:   Member

 

FDF-CESSNA 210 N6542U, INC.     NYTEX PETROLEUM, INC. By:   /s/ Jude N. Gregory
    By:   /s/ Michael K. Galvis Name:   Jude N. Gregory     Name:   Michael K.
Galvis Title:   CFO, Secretary, and Treasurer     Title:   President and CEO

[Signature Page for Omnibus Agreement]

 

7